Citation Nr: 1718901	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  17-01 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than October 24, 2014, for the grant of service connection for lumbar spine degenerative disc disease.

2.  Entitlement to an effective date earlier than February 16, 2016, for the grant of service connection for left lower extremity sciatic nerve radiculopathy.

3.  Entitlement to an effective date earlier than February 16, 2016, for the grant of service connection for right lower extremity sciatic nerve radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Army from May 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from January and March 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A June 2001 rating decision denied a petition to reopen a claim of entitlement to service connection for a back condition.  The Veteran did not timely appeal the June 2001 rating decision and new and material evidence was not submitted within one year of notice of the rating decision.

2.  There is no document between the prior final June 2001 denial and the October 24, 2014 application to reopen service connection for a lumbar spine disability that may be construed as a formal or informal claim of entitlement to service connection for a lumbar spine disability.

3.  There is no competent and credible evidence of sciatic nerve radiculopathy secondary to service-connected lumbar spine degenerative disc disease prior to February 16, 2016.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 24, 2014, for the grant of service connection for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).

2.  The criteria for an effective date earlier than February 16, 2016, for the grant of service connection for left lower extremity sciatic nerve radiculopathy have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).

3.  The criteria for an effective date earlier than February 16, 2016, for the grant of service connection for right lower extremity sciatic nerve radiculopathy have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The earlier effective date claims being decided herein arise from the Veteran's disagreement with the effective date assigned in connection with the grants of service connection for lumbar spine degenerative disc disease and left and right lower extremity sciatic nerve radiculopathy.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  VA fulfilled its duty to assist the Veteran in obtaining all relevant, identified and available evidence relating to the claims.  There is no evidence that there are any outstanding records relevant to the claims.

Earlier Effective Date

In this case, the Veteran contends that the effective dates of the above disabilities should be many decades earlier.  In January 2017, the representative argued that an earlier effective date was warranted because a January 1949 VA spine examination was inadequate.  In April 2017, the representative alternatively argued that an earlier effective date was warranted because the January 1949 VA spine examination reasonably raised the issue of entitlement to service connection for a back disability and therefore constituted an informal claim.  Neither of these arguments is persuasive.

By way of background, the record shows that in September 1948, the Veteran submitted a claim for service connection for a spinal condition which was subsequently denied in a January 1949 rating decision.  Notice of this denial was mailed the same month but the Veteran did not timely appeal the rating decision.  New and material evidence was not received within one year following notice of the rating decision and no correspondence from the Veteran or a representative was received until January 2001.

In January 2001, the Veteran submitted a claim to reopen service connection for a back disability.  A June 2001 rating decision denied the petition to reopen the claim and the Veteran was notified of this decision in a July 2001 letter.  Again, the Veteran did not timely appeal this rating decision, nor was new and material evidence received within one year following notice of the rating decision.  No correspondence from the Veteran or a representative was received until October 2014.

In a claim dated October 24, 2014, the Veteran again attempted to reopen service connection for a back disability.  After appealing a January 2015 rating decision that denied reopening the claim, a January 2016 rating decision granted service connection for lumbar spine degenerative disc disease effective October 24, 2014.

On February 16, 2016, the Veteran submitted a claim for an increased rating for the lumbar spine disability.  Thereafter, a March 2016 rating decision granted, in pertinent part, service connection for left and right lower extremity radiculopathy of the sciatic nerves, effective February 16, 2016.  In an April 2016 notice of disagreement, the Veteran timely appealed the effectives dates assigned for both the January 2016 grant of service connection for the lumbar spine disability and the March 2016 grant of service connection for left and right sciatic nerve radiculopathy.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

For claims received on or after March 24, 2015, the claim must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  Previously, a claim was defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski, 23 Vet. App. at 86-87.  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

As to the lumbar spine, although there were prior claims for service connection for a back disability in September 1948 and January 2001, both were denied in subsequent rating decisions which were not timely appealed and where new and material evidence was not received within one year following notice of those decisions.  Accordingly, the January 1949 and June 2001 rating decisions became final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.156(b), 20.202, 20.1103 (2016).  Hence, since the October 24, 2014 claim was a claim to reopen after a final disallowance, the effective date must be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, even if entitlement arose prior to October 24, 2014, as the Veteran contends, the earliest effective date that may be assigned is the date of the claim to reopen.  Since there was no document between the June 2001 final denial and the October 2014 application to reopen showing an intent to apply for this benefit, an effective date earlier than October 24, 2014 is not warranted.  Id.; Comer v. Peake, 552 F.3d 1362, 1370 (Fed. Cir. 2009) ("The earliest effective date for an award based on a veteran's request to reopen a final decision based on new and material evidence is generally the date that the application to reopen was filed").  Accordingly, there is no basis to assign an effective date earlier than October 24, 2014 for lumbar spine degenerative disc disease.

As to left and right sciatic nerve radiculopathy, the Veteran never filed a separate claim for neurologic abnormalities associated with the lumbar spine disability.  The RO appears to have assigned those effective dates based on the February 2016 claim for an increased rating for the lumbar spine.  The Board acknowledges that the Veteran may reasonably argue that the previous spine claims encompassed claims for associated objective neurologic abnormalities.  See 38 C.F.R. § 4.71a, Note (1), General Rating Formula for Diseases and Injuries of the Spine (2016) (providing that when rating disabilities of the spine, any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code).  As above, however, to the extent the September 1948 and January 2001 claims for a back disability encompassed claims for any associated neurologic abnormalities, the January 1949 and June 2001 rating decisions denying those claims were not appealed and became final.  Since there was no document between the June 2001 final denial and the October 2014 application to reopen showing an intent to apply for a spine disability (or associated neurological abnormalities), the earliest date the claim may be considered to have been received is October 24, 2014.

Here, however, there is no competent and credible evidence of associated neurologic abnormalities secondary to the lumbar spine prior to February 16, 2016.  Indeed, Virtual VA shows a May 2014 VA treatment record noting back pain without buttock radiation or sciatica.  In a March 2015 letter, Dr. Cohen, the Veteran's private physician, noted that while there was evidence of lumbar spine degeneration at his initial visit, his neurological examination was within normal limits.  A January 2016 VA spine examiner found no radiculopathy or neurological abnormalities and although he noted decreased bilateral sensation in the feet and toes, he opined that this was most likely due to his diabetes.  The first competent and credible evidence of radiculopathy appears in a March 2016 VA spine examination where the examiner found bilateral radiculopathy of the sciatic nerve.

Hence, since entitlement arose after the date of claim, the effective dates cannot be the date of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Rather, the effective dates must be the date entitlement arose which, in this case, occurred after February 16, 2016.  As such, there is no basis to award an earlier effective date for the grants of service connection for left and right lower extremity sciatic nerve radiculopathy.

For the foregoing reasons, the preponderance of the evidence is against the claims.  The benefit of the doubt doctrine is therefore not for application and the claims must be denied.  38 U.S.C.A. § 5107(b).





	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to an effective date earlier than October 24, 2014, for the grant of service connection for lumbar spine degenerative disc disease is denied.

Entitlement to an effective date earlier than February 16, 2016, for the grant of service connection for left lower extremity sciatic nerve radiculopathy is denied.

Entitlement to an effective date earlier than February 16, 2016, for the grant of service connection for right lower extremity sciatic nerve radiculopathy is denied.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


